17-10466-scc        Doc 1173         Filed 09/18/19 Entered 09/18/19 17:06:16                     Main Document
                                                   Pg 1 of 7


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                       )
     In re:                            )                                Chapter 11
                                       )
     RUNWAY LIQUIDATION HOLDINGS, LLC, )                                Case No. 17-10466 (SCC)
     et al.,1                          )
                                       )
                         Debtors.      )                                (Jointly Administered)
                                       )

               STIPULATION AND AGREED ORDER RESOLVING PLAN
           ADMINISTRATOR’S EIGHTEENTH OMNIBUS (NON-SUBSTANTIVE)
            OBJECTION TO CERTAIN CLAIMS (AMENDED, LATE FILED, NO
            LIABILITY, REDUCE, RECLASSIFY AND RECLASSIFY/REDUCE
             AS IT RELATES TO MYSTIC INC. (CLAIM NOS. 710 AND 1093)

          This stipulation (the “Stipulation”) is made between David MacGreevey, in his capacity as

 plan administrator (the “Plan Administrator”) acting on behalf of Runway Liquidation Holdings,

 LLC, and its affiliated post-effective date debtors (collectively, the “Post-Effective Date Debtors” and

 before the Effective Date of the Plan, the “Debtors”) and Mystic Inc. (“Mystic,” and together with the

 Plan Administrator, collectively, the “Parties”), by and through the undersigned counsel. Mystic Inc.

 is a New York corporation.

                                                    RECITALS

          WHEREAS, on February 28, 2017 (the “Petition Date”), each of the Debtors filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code.

          WHEREAS, on July 26, 2017, the Court entered its Findings of Fact, Conclusions of Law,

 and Order Confirming the Amended Joint Plan of Reorganization of BCBG Max Azria Global




 1
  The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
 tax identification number, include: Runway Liquidation Holdings, LLC (6857); Runway Liquidation, LLC (5942);
 Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation, LLC (9200); and MMH Liquidation,
 LLC (3854).

 DOCS_SF:101809.1 08467/001
 120913.00106/121885349v.2
17-10466-scc        Doc 1173         Filed 09/18/19 Entered 09/18/19 17:06:16         Main Document
                                                   Pg 2 of 7


 Holdings, LLC and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No.

 591] confirming the chapter 11 plan annexed thereto (the “Plan”).

          WHEREAS, on July 31, 2017, the Effective Date of the Plan occurred. See Notice of (I) Entry

 of Order Confirming the Amended Joint Plan of Reorganization of BCBG Max Azria Global

 Holdings, LLC and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code and (II)

 Occurrence of Effective Date [Docket No. 601]. Pursuant to the Plan, the Plan Administrator was

 appointed on the Effective Date “to implement the Plan and to make distributions thereunder and

 wind down the businesses and affairs of the Debtors and Post-Effective Date Debtors.” Plan at Article

 IV.E. This includes the authority “to File, withdraw, or litigate to judgment objections to Claims or

 Interests.” Id. at Article VII.B.

          WHEREAS, on September 28, 2017, the Court entered the Objection Procedures Order.

          WHEREAS, on March 1, 2012, BCBG Max Azaria Group, Inc. and Mystic entered into

 that certain Manufacturing License Agreement, as amended and extended from time to time (the

 “License”).

          WHEREAS, on June 7, 2017, Mystic filed a proof of claim identified as claim number 710

 (“Claim 710”) on the official claims register (the “Claims Register”), asserting a secured claim in the

 amount of $2,028,945.54 on account of goods sold, pursuant to the License.

          WHEREAS, on August 23, 2017, Mystic filed a proof of claim identified as claim number

 1093 (“Claim 1093”) on the Claims Register, asserting an administrative priority claim in the amount

 of $2,509,277.00 on account of goods sold, pursuant to the License.

          WHEREAS, on April 23, 2018, the Plan Administrator filed the Plan Administrator’s

 Eighteenth Omnibus (Non-Substantive) Objection to Certain Claims (Duplicate, Late Filed,

 Amended and Reduce) [Docket No. 983]. The Plan Administrator objected to: (i) Claim 710 on the


                                                    2
 DOCS_SF:101809.1 08467/001
 120913.00106/121885349v.2
17-10466-scc        Doc 1173     Filed 09/18/19 Entered 09/18/19 17:06:16           Main Document
                                               Pg 3 of 7


 basis that the Debtors have no record of any liability owing to Mystic on its books and records, and

 that any post-petition good supplied were set off against post-petition royalties outstanding to the

 Debtors and (ii) Claim 1093 on the basis that any post-petition good supplied were set off against

 post-petition royalties outstanding to the Debtors, and that the claim should be reduced and

 reclassified as a general unsecured claim.

          WHEREAS, the Plan Administrator and Mystic have each agreed to resolve the Eighteenth

 Omnibus Objection and otherwise resolve all disputes regarding Claim 710, Claim 1093 and the

 License, including among other things any causes under Chapter 5 of the Bankruptcy Code (USC

 Title 11), on the terms and conditions set forth in this Stipulation.

                                              STIPULATION

          NOW, THEREFORE, in consideration of the foregoing, the Parties hereby agree and

 stipulate as follows:

          1.       The foregoing recitals are hereby fully incorporated into and made an express part

 of this Stipulation.

          2.       This Stipulation is made expressly contingent upon approval of, and entry by, the

 Bankruptcy Court and, should the Stipulation not be approved and entered, the Parties will be

 deemed to have returned to their respective positions immediately prior to the execution of this

 Stipulation with all rights and privileges reserved.

          3.       The Parties agree that Claim 710 shall be disallowed and expunged from the Claims

 Register.

          4.       The Parties agree that Claim 1093 shall be disallowed and expunged from the

 Claims Register.




                                                     3
 DOCS_SF:101809.1 08467/001
 120913.00106/121885349v.2
17-10466-scc        Doc 1173     Filed 09/18/19 Entered 09/18/19 17:06:16            Main Document
                                               Pg 4 of 7


          5.       The Parties further agree that Mystic shall pay on account of royalties (the

 “Royalties”) due pursuant to the License, the amount of $100,000.

          6.       Mystic shall pay the Royalties by wire to the Plan Administrator on or before

 October 3, 2019.

          7.       This Stipulation resolves all disputes among the Parties relating to Claim 709,

 Claim 1093 and the License Agreement, including any claims or causes under chapter 5 of the

 Bankruptcy Code, and shall be binding upon, and shall inure to, the benefit of each of, the Plan

 Administrator, the Post-Effective Date Debtors, Mystic, and each of their respective agents,

 employees, representatives, assigns, successors in interest, and attorneys, and shall be binding and

 effective.

          8.       Mystic and the Plan Administrator each represents that it has not transferred any

 claim (or any portion thereof) that is the subject of this Stipulation.

          9.       Each of the Parties shall be responsible for its respective costs and expenses

 (including, without limitation, attorneys’ fees and expenses) incurred by it in negotiating, drafting,

 and executing this Stipulation and shall not be responsible for the payment of any such fees or

 expenses incurred by any other party hereto.

          10.      This Stipulation constitutes the entire agreement between the Parties and may not

 be amended or modified in any manner except by a writing signed by both of the Parties or their

 counsel and approved by the Bankruptcy Court.

          11.      This Stipulation shall be governed by and construed in accordance with the laws of

 the State of New York without regard to any law concerning the conflicts of laws.

          12.      Each Party and signatory to this Stipulation represents and warrants to each other

 Party that such Party or signatory has full power, authority, and legal right and has obtained all


                                                    4
 DOCS_SF:101809.1 08467/001
 120913.00106/121885349v.2
17-10466-scc        Doc 1173     Filed 09/18/19 Entered 09/18/19 17:06:16          Main Document
                                               Pg 5 of 7


 approvals and consents necessary to execute, deliver, and perform all actions required under this

 Stipulation and, where applicable, has obtained all authority, approvals, and consents necessary to

 act on behalf of another Party to execute, deliver, and perform all actions required under this

 Stipulation.

          13.      The Bankruptcy Court shall retain exclusive jurisdiction to hear and finally

 determine all disputes arising from or related to this Stipulation, including the performance of the

 Parties’ obligations hereunder and the interpretation of this Stipulation. The Parties each consent

 to the Bankruptcy Court hearing and finally determining all such disputes. Further, the Parties

 each agree to waive trial by jury in an action, proceeding, or counterclaim brought by or on behalf

 of the Parties hereto with respect to any such dispute.

                              [Remainder of page intentionally left blank]




                                                   5
 DOCS_SF:101809.1 08467/001
 120913.00106/121885349v.2
17-10466-scc        Doc 1173   Filed 09/18/19 Entered 09/18/19 17:06:16      Main Document
                                             Pg 6 of 7


  Dated:     New York, New York          PACHULSKI STANG ZIEHL & JONES LLP
             September 18, 2019

                                         /s/ Beth E. Levine
                                         Robert J. Feinstein, Esq.
                                         Bradford J. Sandler, Esq.
                                         Beth E. Levine, Esq.
                                         780 Third Avenue, 34th Floor
                                         New York, New York 10017
                                         Telephone: (212) 561-7700
                                         Facsimile: (212) 561-7777

                                         Counsel to the Plan Administrator

  Dated:     New York, New York          MYSTIC INC.
             September 18, 2019



                                         /s/ Ira L. Herman
                                         Ira L. Herman
                                         Blank Rome LLP
                                         1271 Avenue of the Americas
                                         New York, NY 10020
                                         Telephone: (212) 885-5052

                                         Counsel to Mystic Inc.




                                              6
 DOCS_SF:101809.1 08467/001
 120913.00106/121885349v.2
17-10466-scc        Doc 1173   Filed 09/18/19 Entered 09/18/19 17:06:16   Main Document
                                             Pg 7 of 7


 SO ORDERED:
 _______________, 2019



 HONORABLE SHELLEY C. CHAPMAN
 UNITED STATES BANKRUPTCY JUDGE




                                              7
 DOCS_SF:101809.1 08467/001
 120913.00106/121885349v.2
